           Case 1:17-cv-00570-SAG Document 52 Filed 02/26/21 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES ex rel. DAVID HARRIS, *
DAVID HARRIS,                       *
                                    *
               Plaintiffs,          *
v.                                  *                        Civil Case No. SAG-17-0570
                                    *
ELLISON SYSTEMS, INC.,              *
                                    *
               Defendant.           *

*      *       *       *      *       *       *       *      *       *        *    *       *

                                  MEMORANDUM OPINION

       After his initial complaint was dismissed, Plaintiff David Harris (“Harris”) filed an

Amended Complaint alleging violations of the False Claims Act (“FCA”). ECF 46. Harris’s

former employer, Defendant Ellison Systems, Inc. d/b/a “Shoplet” or “Shoplet.com” (“Shoplet”),

again filed a Motion to Dismiss (“the Motion”), ECF 47. Harris opposed the Motion, ECF 50, and

Shoplet filed a reply, ECF 51. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the

reasons that follow, the Motion will be granted in part and denied in part.

I.     FACTUAL BACKGROUND

       The facts below are derived from the Amended Complaint and are taken as true for

purposes of this Motion. Shoplet is a New York corporation engaged in the business of selling

office supplies over the internet, using the website “shoplet.com.” ECF 46 ¶ 5. Shoplet’s

customers include the United States Government and, specifically, federal agencies located in

Maryland. Id. ¶¶ 6, 7. In April, 2016, Harris began working for Shoplet, in Maryland, as its Senior

Vice President of Sales. Id. ¶¶ 11, 17, 20. During Harris’s employment, Shoplet was one of

approximately twenty-four companies authorized as vendors under the Federal Strategic Sourcing

Initiative (“FSSI”). Id. ¶¶ 21, 23. The FSSI program intended to “streamline federal government


                                                  1
          Case 1:17-cv-00570-SAG Document 52 Filed 02/26/21 Page 2 of 11



purchases, lower costs and standardize purchase procedures,” id. ¶ 22, by allowing federal

contracting officers make FSSI purchases from authorized vendors. Id. ¶ 38. Office supplies sold

under the FSSI program include those made by the AbilityOne program, which provides

employment to individuals with “significant disabilities.” Id. ¶ 25. The FSSI program requires

federal contracting officers to purchase AbilityOne products if available. 1 Id. ¶ 28.

        Authorized FSSI vendors must pay the program a “contract access fee” (CAF), consisting

of a percentage of the goods sold under the program. Id. ¶ 30. The effective CAF for FSSI goods

is 2%. Id. ¶¶ 31, 33, 35. For other GSA schedule goods, Shoplet pays just .75%. Id. ¶ 35.

Generally, the FSSI price for an item is lower than the GSA schedule price for the same item. Id.

¶ 37. Shoplet sells products to federal government agencies under the GSA and FSSI programs.

Id. at ¶ 43.

        Shoplet maintains two websites: shoplet.com and gsa.shoplet.com. Id. ¶ 45. Shoplet.com

sells products to retail customers and private businesses, while gsa.shoplet.com provides additional

services to its federal government customers. Id. ¶¶ 5, 47. When Harris began working for

Shoplet, its CEO, Tony Ellison, told him to focus on directing federal contracting officers to

gsa.shoplet.com. Id. ¶ 44. However, after several months, an outside sales representative told

Harris that the prices for goods on gsa.shoplet.com “weren’t matching.” Id. ¶ 48. While

investigating that claim, Harris discovered that “gsa.shoplet.com was employing misleading and

deceptive practices to induce Contracting Officers to pay higher, non-FSSI prices.” Id. ¶ 50.

According to Harris, a contracting officer might shop with Shoplet because it is an approved FSSI

vendor, assuming that his agency would get the benefit of FSSI prices. Id. ¶ 51.




1
 Despite this Court pointing out several confusing or inconsistent allegations in the original
Complaint, ECF 35 at 2 n.1, the Amended Complaint made no effort to clarify or correct them.
                                                 2
         Case 1:17-cv-00570-SAG Document 52 Filed 02/26/21 Page 3 of 11



       However, Harris alleges that Shoplet took certain steps to ensure that contracting officers

would in fact pay the GSA pricing, which was more advantageous to Shoplet because of the higher

prices and lower CAF. For example, Harris alleges that gsa.shoplet.com listed Hammermill

recycled copy paper at a price of $41.29 per carton, when the FSSI price for the paper should be

just $33.48, and the contracting officer should be able to obtain the item at the FSSI price. Id. ¶¶

52, 55, 57. The Amended Complaint contains several charts illustrating the differences between

the FSSI prices and GSA prices for various items and noting that the use of the commonly utilized

part number to search for the item would lead a prospective purchaser to the GSA price, not the

FSSI price. Id. ¶¶ 61, 62, 66. Harris alleges that Shoplet intentionally failed to place FSSI logos

or GSA logos on its sales items, to conceal whether the item had been priced at the more favorable

FSSI rate. Id. ¶ 65. According to the Amended Complaint, “Upon information and belief, Shoplet

made thousands of sales to the federal government under GSA pricing when it was required to

provide FSSI pricing” and netted millions of dollars in illicit gains from that practice. Id. ¶¶ 66,

71. Harris learned of the situation via calls from Shoplet sales representatives, who informed

Harris that their government customers had been misquoted prices as a result of their use of the

common part numbers. Id. ¶ 68. Harris knew that such communications between the sales

representatives and government customers occurred “frequently between June 2016 and August

2016.” Id. ¶ 70.

       Between June, 2016 and August, 2016, Harris complained to Shoplet’s CEO, Tony Ellison,

and other officers about the dual pricing scheme. Id. ¶ 73. Harris believed, and expressed to the

officers, that Shoplet’s pricing scheme violated the False Claims Act. Id. ¶¶ 73-74.

       On or about August 8, 2016, Shoplet was removed as an authorized FSSI vendor, but

continued to identify itself as an authorized vendor on the gsa.shoplet.com website. Id. ¶¶ 75, 77,



                                                 3
          Case 1:17-cv-00570-SAG Document 52 Filed 02/26/21 Page 4 of 11



78. Harris alleges that as of the time of his termination and continuing into November, 2016,

Defendant continued to make sales to officers of “various products, including the Hammermill

paper described above.” Id. ¶¶ 77-78. A Shoplet employee, Ed Miller, advised Harris after Harris’s

termination that Shoplet was continuing to identify itself as an FSSI vendor to government

contracting officers. Id. ¶ 80.

       In late August, 2016, Harris made another presentation to Shoplet’s CEO, Tony Ellison,

regarding the above-described findings and again told Ellison that Shoplet’s actions violated

federal contracting laws. Id. ¶¶ 82-85. Harris specifically told Ellison that the company needed

to stop identifying itself as an FSSI vendor, and that its dual numbering system continued to cause

overbilling to the government. Id. ¶ 85. Ellison responded by accusing Harris of being “a spy in

the organization” and asked whether he had “been telling company secrets to the General Services

Administration.” Id. ¶ 93. Ellison told Harris that he had not hired him “to be a compliance

officer.” Id. ¶ 97. Days later, Ellison terminated Harris’s employment. Id. ¶ 106. This lawsuit

ensued.

II.    LEGAL STANDARD

       Shoplet seeks dismissal under Federal Rule of Civil Procedure 12(b)(6), which permits a

defendant to test the legal sufficiency of a complaint. In re Birmingham, 846 F.3d 88, 92 (4th Cir.

2017); Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016); McBurney v.

Cuccinelli, 616 F.3d 393, 408 (4th Cir. 2010), aff'd sub nom., McBurney v. Young, 569 U.S. 221,

(2013); Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A Rule 12(b)(6) motion

constitutes an assertion by a defendant that, even if the facts alleged by a plaintiff are true, the

complaint fails as a matter of law “to state a claim upon which relief can be granted.”

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Fed. R. Civ. P. 8(a)(2). That rule provides that a complaint must contain a “short
                                                 4
           Case 1:17-cv-00570-SAG Document 52 Filed 02/26/21 Page 5 of 11



and plain statement of the claim showing that the pleader is entitled to relief.” The purpose of the

rule is to provide the defendants with “fair notice” of the claims and the “grounds” for entitlement

to relief. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56, 127 S.Ct. 1955, 167 L.Ed.2d 929

(2007).

          To survive a motion under Fed. R. Civ. P. 12(b)(6), a complaint must contain facts

sufficient to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570; see

Ashcroft v. Iqbal, 556 U.S. 662, 684, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citation omitted)

(“Our decision in Twombly expounded the pleading standard for ‘all civil actions’ ....”); see also

Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017). That said, a plaintiff need not include “detailed

factual allegations” in order to satisfy Rule 8(a)(2). Twombly, 550 U.S. at 555. Moreover, federal

pleading rules “do not countenance dismissal of a complaint for imperfect statement of the legal

theory supporting the claim asserted.” Johnson v. City of Shelby, Miss., 574 U.S. 10, 11 (2014)

(per curiam).

          Nevertheless, the rule demands more than bald accusations or mere speculation. Twombly,

550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). If a

complaint provides no more than “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555, 127 S.Ct. at 1964.

Rather, to satisfy the minimal requirements of Rule 8(a)(2), the complaint must set forth “enough

factual matter (taken as true) to suggest” a cognizable cause of action, “even if ... [the] actual proof

of those facts is improbable and ... recovery is very remote and unlikely.” Twombly, 550 U.S. at

556 (internal quotation marks omitted).

          In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]



                                                   5
         Case 1:17-cv-00570-SAG Document 52 Filed 02/26/21 Page 6 of 11



in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440

(4th Cir. 2011) (citations omitted); see Semenova v. Maryland Transit Admin., 845 F.3d 564, 567

(4th Cir. 2017); Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015). A court is

not required to accept legal conclusions drawn from the facts. See Papasan v. Allain, 478 U.S.

265, 286 (1986). Ultimately, “[a] court decides whether [the pleading] standard is met by

separating the legal conclusions from the factual allegations, assuming the truth of only the factual

allegations, and then determining whether those allegations allow the court to reasonably infer”

that the plaintiff is entitled to the legal remedy sought. A Society Without a Name v. Virginia, 655

F.3d 342, 346 (4th. Cir. 2011), cert. denied, 566 U.S. 937 (2012).

III.    ANALYSIS

        A. FCA Claims

       In Counts I and II of the Amended Complaint, Harris allege as a relator that Shoplet engaged

in violations of § 3729(a)(1) of the FCA. That provision proscribes knowingly presenting or

causing to be presented a false or fraudulent claim for payment or approval, or knowingly making,

using, or causing to be made or used, a false record or statement material to a false or fraudulent

claim. 31 U.S.C. § 3729(a)(1). Fraud claims under the FCA must meet the heightened pleading

standard of Federal Rule of Civil Procedure 9(b). See Harrison v. Westinghouse Savannah River

Co., 176 F.3d 776, 784 (4th Cir. 1999); see also United States ex rel. Grant v. United Airlines Inc.,

912 F.3d 190, 196 (4th Cir. 2018) (“Claims arising under 3729(a)(1)(A) and (B) of the FCA are

fraud-based claims that must satisfy Rule 9(b)’s pleading standard.”).

       Like the original Complaint, Harris’s Amended Complaint expressly alleges that Shoplet

maintained two sets of prices and wrongfully took steps to steer contracting officers to website

listings that would ask them to pay the higher pricing, when they were lawfully entitled to the more


                                                 6
         Case 1:17-cv-00570-SAG Document 52 Filed 02/26/21 Page 7 of 11



favorable pricing. However, those allegations, absent more, still do not suffice to state, with

particularity, a claim for violation of § 3729(a)(1). As the Fourth Circuit explained in Grant, “In

order for a false statement to be actionable under either subsection of the FCA, it must be made as

part of a false or fraudulent claim.” 912 F.3d at 196. “Claim” is defined as “any request or demand,

whether under a contract or otherwise, for money or property that . . . is presented to an officer,

employee, or agent of the United States.” 31 U.S.C. §§ 3729(b)(2)(A) & (A)(1). The Fourth

Circuit has described the “central question” as “whether the defendant ever presented a false or

fraudulent claim to the government, resulting in a ‘call upon the government fisc.’” Grant, 912

F.3d at 196 (quoting Harrison, 176 F.3d at 785-86).

      The requirement that presentment of a “false or fraudulent claim” to the government be pled

with particularity is a stringent one. Rule 9(b) “does not permit a False Claims Act plaintiff merely

to describe a private scheme in detail but then to allege simply and without any stated reason for

his belief that claims requesting illegal payment must have been submitted, were likely submitted

or should have been submitted to the government.” United States ex rel. Nathan v. Takeda Pharm.

N. Am., Inc., 707 F.3d 451, 457 (4th Cir. 2013) (quoting United States ex rel. Clausen v. Lab.

Corp. of Am., 290 F.3d 1301, 1311 (11th Cir. 2002)). Instead, a viable complaint must provide

“some indicia of reliability” to support the notion that an actual false claim was presented to the

government. Id. That indicia can be provided in one of two ways. First, a plaintiff can employ

the usual method of pleading presentment with particularity, by “at a minimum, describ[ing] ‘the

time, place, and contents of the false representations, as well as the identity of the person making

the misrepresentation and what he obtained thereby.’” Grant, 912 F.3d at 197 (quoting United

States ex rel. Wilson v. Kellogg Brown & Root, 525 F.3d 370, 379 (4th Cir. 2008)). Alternatively,

a plaintiff can “allege a pattern of conduct that would ‘necessarily have led[] to submission of false



                                                  7
          Case 1:17-cv-00570-SAG Document 52 Filed 02/26/21 Page 8 of 11



claims’ to the government for payment.” Grant, 912 F.3d at 197 (quoting Nathan, 707 F.3d at

457).

        The new factual allegations contained in the Amended Complaint do not help it to meet those

standards, because it still fails to allege any specific false claim that was presented to the

government for payment. The Amended Complaint adds to its original example of Hammermill

recycled copy paper by listing a series of other products marketed with different GSA and FSSI

product numbers. See ECF 46 at ¶¶ 61, 66. However, the Amended Complaint remains devoid of

the time, place, or amount of any particular transaction in which a federal contracting officer

actually purchased any product at a non-FSSI price. Once again, even taken in the light most

favorable to Harris, the Complaint does not allege a pattern of conduct that would necessarily have

led to the presentment of false claims to the government for payment.

        The Amended Complaint alleges that Shoplet’s websites advertised the same goods at two

different prices, the GSA schedule pricing and the FSSI pricing, and that Shoplet attempted to steer

contracting officers to the higher-priced GSA schedule items by using a dual numbering system.

As described, that scheme would not necessarily result in any contracting officer paying the higher

prices—the contracting officer might recognize the discrepancy between Shoplet’s own websites

and refuse to pay the higher price, or the contracting officer might comparison shop with another

FSSI vendor and purchase the product at the more reasonable price offered by that site. In fact,

Harris’s own allegations suggest that contracting officers had a number of calls with Shoplet’s

sales representatives “regarding the mismatched pricing,” id. at ¶¶ 68-69, suggesting that at least

some government representatives were not deceived. The Amended Complaint, like the original

version, conclusorily alleges “upon information and belief” that “Shoplet made thousands of sales

to the federal government under GSA pricing when it was required to provide FSSI pricing,” and



                                                 8
         Case 1:17-cv-00570-SAG Document 52 Filed 02/26/21 Page 9 of 11



alleges that it continued to make sales misrepresenting itself as an FSSI authorized entity after it

had been terminated. Id. at ¶ 67. However, no actual sales, or “calls upon the government fisc”

have been identified with particularity.

      Because Harris’s factual allegations do not specify that the government made any actual

payments at less favorable or fraudulent prices, his Amended Complaint fails to meet the

heightened pleading standard for FCA claims. See Grant, 912 F.3d at 198 (“Accordingly, though

Grant’s allegations could have led to presentment, because the [complaint] fails to explain how

United billed for its work or when the government paid for repairs, we cannot determine even from

circumstantial allegations that United’s conduct would have necessarily led to a false claim being

submitted to the government for payment.”). Counts I and II, even as amended, do not satisfy the

Rule 9(b) “stringent requirement” of “pleading with particularity that there was a false claim and

that the false claim was presented to the government for payment.” Id. at 200. It seems apparent,

after two attempts, that Harris lacks sufficient detail about Shoplet’s actual transactions to state an

FCA claim with particularity, and instead intended to rely on discovery to gather information to

make his case. The requirement that a § 3729(a)(1) claim be pled with particularity, though, is not

relaxed in such circumstances. See Nathan, 707 F.3d at 458 (acknowledging “the practical

challenges that a relator may face in cases such as the present one, in which a relator may not have

independent access to records such as prescription invoices, and where privacy laws may pose a

barrier to obtaining such information without court involvement. Nevertheless, our pleading

requirements do not permit a relator to bring an action without pleading facts that support all the

elements of the claim.”). Like in Nathan, where the relator asked the Court to infer that

prescriptions had been filled and claims had been presented to the government for reimbursement,

Harris here as relator asks this Court to infer that government contractors purchased products



                                                  9
        Case 1:17-cv-00570-SAG Document 52 Filed 02/26/21 Page 10 of 11



without obtaining the benefit of FSSI pricing. In the absence of such transactions being pled with

particularity, however, his § 3729(a)(1) claims are insufficient and must be dismissed.

       B. FCA Retaliation

      Like in the original complaint, Count III of the Amended Complaint asserts a claim under

the retaliation provision of the FCA, which provides:

       Any employee, contractor, or agent shall be entitled to all relief necessary to make
       that employee, contractor, or agent whole, if that employee, contractor or agent is
       discharged, demoted, suspended, threatened, harassed, or in any other manner
       discriminated against in the terms and conditions of employment because of lawful
       acts done by the employee, contractor, agent or associated others in furtherance of
       an action under this section or other efforts to stop 1 or more violations of this
       subchapter.

31 U.S.C. § 3730(h). FCA retaliation claims are not subject to Rule 9(b)’s heightened particularity

requirement, and “need only satisfy Rule 8(a)’s notice-pleading standard.” Grant, 912 F.3d at 200.

To “survive a motion to dismiss, a plaintiff must allege facts sufficient to support a ‘reasonable

inference’ of three elements: (1) he engaged in protected activity; (2) his employer knew about the

protected activity; and (3) his employer took adverse action against him as a result.” Id. The

allegations in the Amended Complaint, taken as true for purposes of a motion to dismiss, are

sufficient to meet those standards.

       The Amended Complaint alleges that Harris engaged in activity, specifically his late

August 2016 presentation to Ellison, with the intent to stop one or more FCA violations by advising

Ellison of the various FCA violations he believed to be ongoing. 2 The Amended Complaint

clarifies the timeline of events, making clear that as of the time of the late August meeting, Shoplet




2
 The fact that this Court has determined, in Counts One and Two, that Harris did not adequately
meet the Rule 9(b) pleading standards for an FCA violation does not mean that Harris lacked a
reasonable belief that Shoplet was engaged in such violations. The allegations he has made in
Count Three suffice under the less demanding notice pleading standards.
                                                 10
        Case 1:17-cv-00570-SAG Document 52 Filed 02/26/21 Page 11 of 11



had been removed from the FSSI program, but was continuing to represent itself as an FSSI vendor

on the website. ECF 46 at ¶¶ 75-78. Finally, the Amended Complaint alleges that Ellison

responded to Harris’s presentation by accusing him of serving as a spy, before terminating him

days later. Id. at ¶¶ 93-106. Thus, it relies not only on temporal proximity to suggest causation,

but on Ellison’s own verbal response to Harris’s presentation.

       Shoplet contends that the presentation to Ellison was made at Ellison’s request as part of

Plaintiff’s regular duties. Because Harris had to make the presentation to fulfill his job duties,

Shoplet posits, Harris’s motivation was not to try to stop one or more violations of the FCA. ECF

47-1 at 12-13. That type of factual dispute about motivation is inappropriate for resolution at the

motion to dismiss stage. Similarly, Shoplet’s assertion that Harris was otherwise failing to meet

performance goals and standards, id., is not appropriately considered at this stage of the

proceeding. Taking the facts as alleged by Harris as true, he has plausibly stated an FCA retaliation

claim, and the Motion will be denied as to Count Three. Of course, Shoplet will be free to advance

its version of the facts through discovery and in any eventual motion it may file seeking summary

judgment.

IV.    CONCLUSION

       For the reasons set forth above, Shoplet’s Motion to Dismiss the Amended Complaint, ECF

47, will be GRANTED as to Counts One and Two and DENIED as to Count Three. A separate

Order follows.



Dated: February 26, 2021                                             /s/
                                                              Stephanie A. Gallagher
                                                              United States District Judge




                                                 11
